El Juez Asociado SR. del Toro,
emitió la opinión del tribunal.
La acusación en este caso, copiada en lo pertinente, es como signe:
“El citado acusado en uno de los días del mes de julio de 19.14,. en Naguabo, que pertenece al Distrito Judicial de Humacao, P. B.,. allí y entonces voluntariamente, se hizo inscribir en el registro de electores del municipio de Naguabo, precinto de Naguabo, a sabien-das de que no tenía derecho a tal inscripción, por carecer de la resi-dencia legal que determina la sección 15 de la Ley Electoral vigente. ’7'
Después de llamado el caso para juicio y de leída la acu--sación, el acusado alegó que la acusación no aducía hechos constitutivos de delito público y su alegación fue desestimada por la corte. Se practicaron pruebas y se dictó sentencia condenado al acusado y entonces éste interpuso el presente recurso de apelación.
En su alegato el apelante insiste en que los hechos con-signados en la acusación no son bastantes para que se en-tienda imputado en debida forma el delito perseguido, ya. que la expresión “por carecer de la residencia legal que determina la sección 15 de la Ley Electoral vigente,” cons-tituye más bien una conclusión legal que la exposición de un hecho concreto que junto con los demás establecidos en. la acusación integre la comisión de un verdadero delito.
Estamos conformes con el apelante. La acusación debe-por sí misma describir en su totalidad él hecho imputado. El Fiscal no debió referirse á la ley sino expresar con pala-bras claras y terminantes qué residencia necesitaba tener el acusado para inscribirse. Véase El Pueblo v. Gabino, decidido el 25 de abril actual.
“La acusación deberá contener,” dice Oye., resumiendo-la jurisprudencia sobre la materia, “tal especificación de he-chos y circunstancias descriptivas que de la faz de la misma resulte posible el fijar y determinar la identidad del delito-con tal particularidad, que el acusado pueda saber exacta-*763mente lo que tiene qne alegar como contestación y hacer uso de una condena o absolución como obstáculo legal para un nuevo proceso que surja de los mismos hechos.” 22 Cyc. 295.
Debe revocarse la sentencia apelada y absolverse al acu-sado.

Revocada la sentencia apelada y ábsuelto el acusado.

Jueces concurrentes: Sres. Presidente Plernández y Aso-ciados Wolf, Aldrey y Hutchison.